                                   27-CV-20-11495
                                                                                   Filed in District Court
     CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 1 of 16                 State of Minnesota
                                                                                     10/9/2020 3:37 PM




STATE OF MINNESOTA                                               DISTRICT COURT

COUNTY OF HENNEPIN                                    FOURTH JUDICIAL DISTRICT

                                                          Case Type: Personal Injury

Samantha Wright,                                        Civil File No. 27-CV-20-11495
                             Plaintiff,                       Judge Jamie Anderson
      vs.
City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo, in his                 FIRST AMENDED COMPLAINT
individual and official capacity; State
                                                     JURY TRIAL REQUESTED
of Minnesota Department of Public
Safety; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual capacity;
Minnesota State Patrol Colonel
Matthew Langer, in his individual
capacity; and John Does 1-4, in their
official and individual capacities,
                           Defendants.



                               INTRODUCTION

  1. Samantha Wright, the plaintiff in this case, will have permanent eye
     damage because law enforcement officers – one or more of the John Doe
     Defendants – shot her with so-called “less lethal” projectiles during the
     George Floyd demonstrations in Minneapolis.
  2. In the early morning hours of Saturday, May 30, 2020, Ms. Wright was
     a member of the protesting crowd near Lake Street and Nicollet
     Avenue in Minneapolis. She was not rioting, looting, or starting fires.
  3. Yet law enforcement officers gratuitously struck her several times with
     “less lethal” projectiles, the last of which struck her left eye.
                               27-CV-20-11495
                                                                            Filed in District Court
   CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 2 of 16            State of Minnesota
                                                                              10/9/2020 3:37 PM




4. At issue in this case is Ms. Wright’s irreparable injury and what orders
   were given to the law enforcement officers who targeted Ms. Wright
   and other protesters.
                               PARTIES
5. Plaintiff Samantha Wright is a resident of Minneapolis, Minnesota.
6. Defendant City of Minneapolis is a municipality incorporated in the
   State of Minnesota.
7. Defendant Medaria Arradondo is a resident of Minnesota. Arradondo
   serves as the Chief of Police for the Minneapolis Police Department,
   and was at all times material herein responsible for training and
   supervising Minneapolis police officers.
8. Defendant State of Minnesota Department of Public Safety is an
   agency of the State of Minnesota that, on information and belief,
   employed one or more of the law enforcement officers who shot Ms.
   Wright with projectiles. Ms. Wright is only suing the State of
   Minnesota Department of Public Safety for Assault and Battery, the
   Fourth and Fifth causes of action below.
9. Defendant John Harrington is a resident of Minnesota. Harrington
   serves as the Minnesota Commissioner of Public Safety, and was at all
   times material herein responsible for training and supervising Colonel
   Matthew Langer and the Minnesota State Patrol.
10. Defendant Colonel Matthew Langer is a resident of Minnesota. Langer
   commands the Minnesota State Patrol, and was at all times material
   herein responsible for training and supervising the Minnesota State
   Patrol.
11. Defendants John Does are unidentified individuals who committed the
   acts set forth below as agents of Defendants City of Minneapolis and


                                     2
                                     27-CV-20-11495
                                                                                   Filed in District Court
        CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 3 of 16              State of Minnesota
                                                                                     10/9/2020 3:37 PM




        the Minnesota State Patrol. Plaintiff is suing them in their official and
        individual capacities.
                                  JURISDICTION
     12. This is an action for monetary and declaratory relief under 42 U.S.C. §§
        1983 and 1988. This Court has jurisdiction over this matter pursuant
        to Minn. Stat. § 484.01 et seq. Venue lies properly in Hennepin
        County, Minnesota pursuant to Minn. Stat. § 542.01 et seq., as the
        events giving rise to this action occurred in Hennepin County.
                                  BACKGROUND
     13. As tensions escalated in Minneapolis related to the murder of George
        Floyd by Minneapolis police officers, the Minneapolis Police
        Department and Minnesota State Patrol did not hesitate to respond by
        attacking protesters through the deployment of tear gas and “less-
        lethal” projectiles. When doing so, they did not provide warnings.
     14. On May 26, 2020 – approximately three days before Plaintiff suffered
        permanent eye damage due to a projectile – in widely-publicized
        incidents, Minneapolis police officers shot projectiles at demonstrators
        during protests in Minneapolis.1
     15. The City of Minneapolis and supervisory officials at its police
        department, including Defendant Arradondo, were on notice of these
        pre-existing violations of protesters’ constitutional rights before
        Plaintiff was gratuitously shot with projectiles, in time to have




1   See, e.g., Evan Frost (@efrostee), Twitter, May 26, 2020,
https://twitter.com/efrostee/status/1265445016710918148?s=20 (stun
grenades), https://twitter.com/efrostee/status/1265446286297305090?s=20
(tear gas).

                                           3
                                     27-CV-20-11495
                                                                                     Filed in District Court
        CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 4 of 16                State of Minnesota
                                                                                       10/9/2020 3:37 PM




        prevented it from happening through appropriate supervision and
        training.
     16. On May 27, 2020 – approximately two days before Plaintiff suffered
        permanent eye damage due to a projectile – in widely-publicized
        incidents, Minneapolis police officers again shot projectiles at
        demonstrators during protests in Minneapolis.2
     17. The City of Minneapolis and supervisory officials at its police
        department, including Defendant Arradondo, were on notice of these
        pre-existing violations of people’s constitutional rights before Plaintiff
        was gratuitously shot with projectiles, in time to have prevented it from
        happening through appropriate supervision and training.
     18. Command staff from both the Minnesota State Patrol and Minneapolis
        Police Department were in regular communication and coordination
        during the George Floyd protests regarding crowd control techniques,
        use of chemical agents and less-lethal ballistics and other crowd control
        technologies, and tactical deployment of officers and troopers, including
        the protest responses that resulted in the violation of constitutional
        rights described in this Complaint.
     19. Defendants coordinated activities during the protests in part through
        the activities of the Multi-Agency Command Center (“MACC”) set up to
        respond to the George Floyd protests. According to the Department of
        Public Safety, the MACC served as a unified command of federal, state,
        and local law enforcement and public safety agencies supporting the

2   See, e.g., Evan Frost (@efrostee), Twitter, May 27, 2020,
https://twitter.com/efrostee/status/1265795992521228293?s=20 (stun
grenades and tear gas),
https://twitter.com/efrostee/status/1265817035881275396?s=20 (chemical
irritant, stun grenades, and deterrent rounds),
https://twitter.com/efrostee/status/1265815103561240582?s=20 (tear gas).
                                           4
                               27-CV-20-11495
                                                                            Filed in District Court
   CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 5 of 16            State of Minnesota
                                                                              10/9/2020 3:37 PM




   State’s response to any unrest that developed following the death of
   George Floyd.
20. Agencies represented in the MACC included the Minnesota
   Department of Public Safety (State Patrol, Bureau of Criminal
   Apprehension, Alcohol and Gambling Enforcement, Division of
   Homeland Security and Emergency Management, State Fire Marshal
   Division, Minnesota State Patrol); National Guard; and Minneapolis
   Police Department.
21. According to July 9, 2020 legislative testimony from Commissioner
   Harrington, functional control of all law enforcement responding to the
   protests devolved to the Department of Public Safety and ultimately to
   Commissioner Harrington, with the sole exception of the Minneapolis
   police.
22. According to Commissioner Harrington, the State Patrol and other
   agencies under command of the Department of Public Safety acted “in
   concert” with the Minneapolis Police Department. The Minneapolis
   Police Department “was not able to dictate missions to the State
   Patrol,” but they were able to make requests. Commissioner
   Harrington and his staff would then vet the requests and inform the
   Minneapolis Police Department if it could take on the requested
   mission. Senior officials from the Minneapolis Police Department were
   always present at the MACC to facilitate coordination with the State
   Patrol and the other state agencies minute-by-minute as the protests
   unfolded.
23. Like their command staff, Minneapolis Police Department officers and
   State Patrol troopers at the protest scenes worked literally side-by-side
   and in coordination in responding to the George Floyd protests.


                                     5
                                27-CV-20-11495
                                                                                Filed in District Court
   CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 6 of 16                State of Minnesota
                                                                                  10/9/2020 3:37 PM




24. On information and belief, law enforcement officers with the
   Minneapolis Police Department and the Minnesota State Patrol fired
   the projectiles that struck Ms. Wright.
25. These projectiles were fired in a manner contrary to the manufacturers’
   warnings and in contravention of Minneapolis Police Department and
   Minnesota State Patrol written policies on the use of force.
                       MS. WRIGHT’S INJURIES
26. Being shot in the eye with a projectile has permanently altered Ms.
   Wright’s life.
27. Ms. Wright’s left eye orbital socket was shattered and she had to get
   stitches on her eyebrow.
28. Ms. Wright had bleeding in her eyeball, increased pressure, and her
   pupil will now stay dilated permanently.
29. Ms. Wright needed surgery to have a metal plate inserted in her face.
30. As Ms. Wright must continue to heal and learn to adapt to a new way
   of life, she does not anticipate returning to anything approaching her
   usual work life for at least three months from the date the injury
   occurred.
            MONELL AND SUPERVISORY ALLEGATIONS
31. Defendants have established policies, practices, and/or customs of using
   excessive force in violation of the constitutional rights of people
   participating in protests, specifically the George Floyd protests, and
   such policies, practices, and/or customs caused or contributed to the
   violation of Plaintiff’s rights discussed in this Complaint.
32. Defendants have also failed to train or supervise their officers, agents,
   and employees to an extent that amounts to “deliberate indifference” to
   the rights of people participating in protests, specifically the George


                                      6
                                27-CV-20-11495
                                                                              Filed in District Court
   CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 7 of 16              State of Minnesota
                                                                                10/9/2020 3:37 PM




   Floyd protests, and this caused or contributed to the violation of
   Plaintiff’s rights discussed in this Complaint.
33. In addition, the Minneapolis Police Department has a policy, practice,
   or custom referred to as a “code of silence,” which has made it obvious
   to Minneapolis police officers that it is highly unlikely they will be
   disciplined in a meaningful way, much less terminated, for using
   excessive force on people participating in protests, especially during the
   George Floyd protests where it was difficult for protesters to determine
   which agency each law enforcement officer was employed by, all of
   which contributed to the unlawful acts of violence against Ms. Wright.
34. Not only are Minneapolis police officers routinely not disciplined when
   they use excessive force but fail to truthfully report this unauthorized
   use of excessive force (or fail to cooperate with investigations into fellow
   officers); the Minneapolis Police Officers Federation (“the Federation”)
   actively encourages them not to truthfully report the unauthorized use
   of excessive force, and not to cooperate with investigations into fellow
   officers.
35. There has been no training or supervision by the City of Minneapolis
   and Defendant Arradondo that has been sufficient to curb this
   allegiance to the “code of silence” by Minneapolis police officers and the
   Federation.
36. Consequently, Federation members know that they can act in the
   above-described ways, especially in protest situations where it is
   difficult for protesters to determine who used force or which agency the
   law enforcement officer who used force was employed by, and be
   shielded from accountability.




                                      7
                                    27-CV-20-11495
                                                                                  Filed in District Court
   CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 8 of 16                  State of Minnesota
                                                                                    10/9/2020 3:37 PM




37. The failures of the City of Minneapolis and Chief Arradondo to
    effectively train or supervise such officers for this conduct – the failure
    to truthfully report the unauthorized use of excessive force, and the
    failure to cooperate with investigations into fellow officers –
    emboldened Minneapolis police officers to act without regard for the
    rights of protesters during the George Floyd protests, and were a
    moving force behind the deprivation of Plaintiff’s constitutional rights.
38. In addition, Minneapolis police officers have been instructed by the
    Federation not to aid in investigations into other officers, and officers
    have followed that instruction.
39. On information and belief, neither the State Patrol nor the Minneapolis
    Police Department have reprimanded, disciplined, or suspended any
    officer involved in any of the unlawful conduct described in this
    Complaint, nor has any additional training or supervision been
    implemented to prevent similar incidents in the future.
                         FIRST CAUSE OF ACTION
Retaliatory Use of Force in Violation of 42 U.S.C. § 1983 and the First and
                        Fourteenth Amendments
                          Against John Does 1-4

40. Plaintiff restates the allegations contained in the previous paragraphs
    as if fully set forth herein.
41. Plaintiff was attempting to exercise her First Amendment rights to free
    speech and the right to peacefully assemble on May 30, 2020.
42. The John Doe Defendants repeatedly used excessive force against
    Plaintiff in retaliation for her attempt to exercise her First Amendment
    rights.
43. The John Doe Defendants lacked probable cause to use such force
    against Plaintiff.

                                          8
                                   27-CV-20-11495
                                                                                 Filed in District Court
   CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 9 of 16                 State of Minnesota
                                                                                   10/9/2020 3:37 PM




44. The John Doe Defendants’ retaliatory use of force violated Plaintiff’s
   constitutional rights.
45. The John Doe Defendants acted under color of law.
46. The John Doe Defendants’ unlawful retaliatory use of force was willful
   and recklessly indifferent to the constitutional rights of Plaintiff as
   evidenced by the repeated violations of the constitutional rights of
   Plaintiff and other protesters.
47. Plaintiff suffered a permanent physical injury as a direct and
   proximate result of the John Doe Defendants’ violations of her First
   Amendment rights.
48. The John Doe Defendants are jointly and severally liable to Plaintiff.
                      SECOND CAUSE OF ACTION
  Excessive Force in Violation of 42 U.S.C. § 1983 and the Fourth and
                       Fourteenth Amendments
                         Against John Does 1-4

49. Plaintiff restates the allegations contained in the previous paragraphs
   as if fully set forth herein.
50. The John Doe Defendants’ use of the aforementioned tactics against
   nonviolent protesters, such as firing “less-lethal” projectiles at Plaintiff,
   violated Plaintiff’s Fourth Amendment rights.
51. Plaintiff was not posing a threat to the safety of the John Doe
   Defendants or others, had not committed any severe or violent crime,
   and was neither actively resisting arrest nor attempting to evade arrest
   by flight. In light of the relationship between the need, if any, for the
   use of force to the amount of force used, (1) the extent of the injuries to
   Plaintiff, (2) the inadequacy of the efforts, if any, by the John Doe
   Defendants to temper or limit the amount of force used against
   protesters (including Plaintiff), (3) the absence of a security problem

                                         9
                                   27-CV-20-11495
                                                                              Filed in District Court
  CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 10 of 16              State of Minnesota
                                                                                10/9/2020 3:37 PM




   posed by Plaintiff, (4) the absence of conduct from Plaintiff that was
   capable of being reasonably perceived by the John Doe Defendants as a
   threat, and (5) the absence of efforts by the John Doe Defendants to
   arrest Plaintiff met with active resistance, the John Doe Defendants’
   use of excessive force against Plaintiff was objectively unreasonable.
52. The John Doe Defendants acted under color of law.
53. The John Doe Defendants’ actions constituted an unlawful seizure in
   violation of Plaintiff’s Fourth Amendment rights.
54. The John Doe Defendants violated Plaintiff’s Fourth Amendment rights
   by shooting less-lethal projectiles at Plaintiff, without forewarning,
   while Plaintiff attended a George Floyd protest.
55. The John Doe Defendants willfully engaged in this unconstitutional
   conduct.
56. As a direct and proximate result of the John Doe Defendants’ violations
   of Plaintiff’s constitutional rights, Plaintiff has suffered a permanent
   physical injury.
                       THIRD CAUSE OF ACTION
              Civil Conspiracy in Violation of 42 U.S.C. § 1983
                           Against John Does 1-4

57. Plaintiff restates the allegations contained in the previous paragraphs
   as if fully set forth herein.
58. The John Doe Defendants conspired, under color of law, to deprive
   Plaintiff of her First and Fourth Amendment rights.
59. The John Doe Defendants acted in concert and committed overt acts in
   furtherance of the conspiracy. One or more John Doe Defendants
   repeatedly used excessive force to interfere with Plaintiff’s attempt to
   exercise constitutionally protected rights.



                                        10
                                     27-CV-20-11495
                                                                                 Filed in District Court
    CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 11 of 16               State of Minnesota
                                                                                   10/9/2020 3:37 PM




  60. The John Doe Defendants coordinated with one another prior to and
     during the George Floyd protests regarding their response to the
     protests. As described above, the John Doe Defendants engaged in
     overt acts in furtherance of their conspiracy to violate the
     constitutional rights of protesters, including Plaintiff, and these overt
     acts injured Plaintiff.
  61. The John Doe Defendants violated Plaintiff’s First and Fourth
     Amendment rights by using excessive force in retaliation for her
     attempt to exercise First Amendment rights, and by improperly
     reporting or not reporting that force with the intent to shield the
     officer(s) who shot the projectiles that injured Plaintiff.
  62. The John Doe Defendants committed this misconduct maliciously or
     with reckless disregard for whether Plaintiff’s rights would be violated.
  63. Plaintiff suffered a permanent physical injury as a direct and
     proximate result of the John Doe Defendants’ conspiracy to violate her
     constitutional rights.
                          FOURTH CAUSE OF ACTION
                        State Law Claim – Assault
Against City of Minneapolis, State of Minnesota Department of Public Safety,
                             and John Does 1-4

  64. Plaintiff restates the allegations contained in the previous paragraphs
     as if fully set forth herein.
  65. The John Doe Defendants’ use of excessive, unprovoked, and
     unreasonable force to prevent Plaintiff from attempting to exercise her
     constitutional rights was intended to cause imminent harmful and
     offensive contact.
  66. Plaintiff had a reasonable apprehension and fear that law enforcement
     firing “less lethal” projectiles would and did occur.

                                          11
                                     27-CV-20-11495
                                                                                 Filed in District Court
    CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 12 of 16               State of Minnesota
                                                                                   10/9/2020 3:37 PM




  67. The John Doe Defendants had the apparent ability to cause Plaintiff
     harm.
  68. The John Doe Defendants’ actions were unlawful and unjustified.
  69. As a direct and proximate result of these actions, Plaintiff suffered a
     permanent physical injury.
                             FIFTH CAUSE OF ACTION
                        State Law Claim – Battery
Against City of Minneapolis, State of Minnesota Department of Public Safety,
                             and John Does 1-4

  70. Plaintiff restates the allegations contained in the previous paragraphs
     as if fully set forth herein.
  71. The John Doe Defendants intentionally caused harmful or offensive
     contact with Plaintiff by using excessive force to prevent Plaintiff from
     attempting to exercise her constitutional rights. The John Doe
     Defendants fired “less-lethal” projectiles, causing permanent damage to
     Plaintiff’s left eye.
  72. As a direct and proximate result of the John Doe Defendants’ actions,
     Plaintiff suffered a permanent physical injury.
                             SIXTH CAUSE OF ACTION
                          Supervisory Liability
          Against Defendants Arradondo, Harrington, and Langer

  73. Plaintiff restates the allegations contained in the previous paragraphs
     as if fully set forth herein.
  74. Defendants Medaria Arradondo, John Harrington, and Matthew
     Langer, at all times material hereto, had supervisory responsibilities
     over Defendants John Does 1-4, and had actual knowledge of improper
     reporting by Defendants John Does 1-4 regarding the use of force




                                          12
                                   27-CV-20-11495
                                                                                Filed in District Court
  CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 13 of 16                State of Minnesota
                                                                                  10/9/2020 3:37 PM




   against Ms. Wright and/or in other similar incidents, amounting to a
   policy or custom of constitutional misconduct.
75. These supervisory Defendants, under color of state law, acted
   unreasonably or with deliberate indifference to, authorized, or
   acquiesced in the violation of Plaintiff’s constitutional rights by
   Defendants John Does 1-4.
76. As a direct and proximate result of the acts and omissions of these
   supervisory Defendants, Ms. Wright suffered harm, and was forced to
   endure great pain and mental suffering.
                     SEVENTH CAUSE OF ACTION
       Civil Rights Violations – Monell v. Dept. of Social Services
        Against Defendants City of Minneapolis and Arradondo

77. Plaintiff restates the allegations contained in the previous paragraphs
   as if fully set forth herein.
78. Before May 30, 2020, Defendants City of Minneapolis and Arradondo,
   with deliberate indifference to the rights of protesters including
   Plaintiff, initiated, tolerated, permitted, failed to correct, promoted,
   and/or ratified a custom, pattern, or practice on the part of Minneapolis
   police officers, including the John Doe Defendants herein, of deliberate
   indifference toward the use of excessive force, which is manifested in
   the failure to adequately investigate excessive force, failure to
   adequately train investigators, and failure to discipline officers.
79. Through Defendants City of Minneapolis and Arradondo, and with
   their agencies’ ratification and approval, by failing to train, supervise,
   and discipline all officers consistently on this point, there has been an
   approval of a deficient policy, custom, or practice of the improper use of
   force, including potentially deadly force, with regard to protesters,
   especially those at George Floyd protests.

                                        13
                                    27-CV-20-11495
                                                                                     Filed in District Court
      CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 14 of 16                 State of Minnesota
                                                                                       10/9/2020 3:37 PM




    80. These Defendants acted with deliberate indifference to the
       constitutional rights of protesters as evidenced by the recurring use of
       excessive force against them, both during and before the George Floyd
       protests.3
    81. These Defendants have a custom and practice of targeting protesters,
       especially the people who attended George Floyd protests, by using
       excessive force (including “less-lethal” projectiles) without justification
       or warning, and while at close range. A pre-existing pattern of such
       violations put these Defendants on notice that a course of training or
       supervision was deficient in a particular respect.
    82. These Defendants failed to supervise, train, and correct this wrongful
       conduct. Indeed, these Defendants failed to supervise, train, and
       correct the use of objectively unreasonable force against protesters even
       after reports of this violative conduct circulated widely. This policy,
       practice, or custom was the moving force behind the constitutional
       violations that harmed Plaintiff.
    83. This policy, practice, or custom evidences these Defendants’ deliberate
       indifference to violations of the constitutional rights of protesters,
       including Plaintiff.

3See, e.g., Liz Sawyer and Libor Jany, Complaints skyrocket over police
response to George Floyd protests, Star Tribune, July 2, 2020,
https://www.startribune.com/complaints-skyrocketing-in-wake-of-mpls-police-
response-to-floyd-protests/571608232/ (“Some of the criticism leveled at the
[Minneapolis Police Department] echoed complaints made after the 18-day
occupation of the Fourth Precinct police station that followed the 2015 killing
of Jamar Clark. A federal after-action report found numerous instances in
which officers used ‘less-lethal and nonlethal weapons’ on protesters during
the occupation, in clear violation of department policies, and often failed to
document their actions. Federal officials also recommended that the
department ‘strengthen, train on, adhere to and enforce the use of force policy
. . . .’”).
                                         14
                                    27-CV-20-11495
                                                                                    Filed in District Court
     CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 15 of 16                 State of Minnesota
                                                                                      10/9/2020 3:37 PM




  84. These Defendants’ failure to train, supervise, or discipline regarding
      protesters’ First and Fourth Amendment rights, even after many
      constitutional violations came to light, also evidences the deliberate
      indifference of these Defendants described above.
  85. Plaintiff’s injuries were directly and proximately caused by the
      aforementioned acts and omissions and by these Defendants’ policies,
      practices, and/or customs.
                            REQUEST FOR RELIEF
      Plaintiff requests relief as follows:
   1. A declaration that Defendants’ use of excessive force against Plaintiff
      violated the First and Fourth Amendments;
   2. Damages compensating Plaintiff for her injuries against all
      Defendants, jointly and severally, in an amount greater than $50,000;
   3. Punitive damages;
   4. Prejudgment interest;
   5. Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and
   6. Such other further relief as this Court may deem just and proper.




Dated: October 9, 2020
                                               _____________________________
                                               Tim Phillips (#390907)
                                               Law Office of Tim Phillips
                                               331 Second Avenue South, Suite 400
                                               TriTech Center
                                               Minneapolis, Minnesota 55401
                                               Phone: (612) 470-7179
                                               Email: tim@timphillipslaw.com

                                               ATTORNEY FOR PLAINTIFF




                                         15
                                    27-CV-20-11495
                                                                                    Filed in District Court
     CASE 0:21-cv-00510-WMW-KMM Doc. 1-3 Filed 02/24/21 Page 16 of 16                 State of Minnesota
                                                                                      10/9/2020 3:37 PM




         ACKNOWLEDGEMENT REQUIRED BY MINN. STAT. § 549.211

      Plaintiff, through undersigned counsel, acknowledges that sanctions,

attorneys’ fees, and witness fees may be imposed under Minn. Stat. § 549.211.


Dated: October 9, 2020




                                               _____________________________
                                               Tim Phillips (#390907)
                                               Law Office of Tim Phillips
                                               331 Second Avenue South, Suite 400
                                               TriTech Center
                                               Minneapolis, Minnesota 55401
                                               Phone: (612) 470-7179
                                               Email: tim@timphillipslaw.com

                                               ATTORNEY FOR PLAINTIFF




                                         16
